DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-27 and 35-40 of copending Application No. 16/879402 (‘402).
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-8 and 13-18 are encompassed in claims 21-27 and 35-40 of the copending ‘402 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25, 31-34 and 37-39 of copending Application No. 16/879473 (‘473).
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-8 and 13-18 are encompassed in claims 20-25, 27, 31-34 and 37-39 of the copending ‘473 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 sets forth that the coupling mechanism is configured to twist together free ends of the connector after wrapping the connector around the lines. Claim 11 further sets forth that the coupling mechanism is configured to cut the connector from a supply.
	Although the claimed limitations are recited in the specification in a general manner, the disclosure does not provide sufficient details on the design or structure of a mechanism that enables the connector to be wrapped around the lines, or the free ends of the connector to be twisted after being wrapped (claim 10), and/or a mechanism that enables the connector to be cut from a supply (claim 11). 
Therefore, in absence of adequate guidance in the disclosure, a person skilled in the art would not be able to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 3), the limitation “the marine vessel” lacks proper antecedent basis, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Boixadera et al. (US 2006/0102060 A1), as cited by Applicant.
Boixadera et al. disclose a line handling system for a tugboat [1], the line handling system comprising an actuatable coupling mechanism [7] for coupling together a line (identified as “tow cable” or “cable line”) of the tugboat and a line [4] (identified as towrope) of a marine vessel by applying a connector [12] to the lines when actuated.
Re claim 2, the actuatable coupling mechanism has a line engager [23] defining a coupling zone for receiving the lines; and wherein the actuatable coupling mechanism is actuatable to apply the connector to the lines when the lines are in the coupling zone.

Re claim 4, the line engager comprises a fork having two prongs (see Fig 4), and the coupling zone is defined by and between the prongs.
Re claim 5, the actuatable coupling mechanism has a sensor [21] for detecting a presence of the lines in the coupling zone, and for outputting a signal in dependence on the presence of the lines in the coupling zone; and wherein the actuatable coupling mechanism is actuatable on the basis of the signal to apply the connector to the lines.
Re claim 6, the actuatable coupling mechanism is configured to automatically actuate to apply the connector to the lines to couple together the lines, when the signal indicates the presence of the lines in the coupling zone.
Re claim 7, the sensor, which is configured to sense a presence of the towrope, is broadly considered to be a proximity sensor.
Re claim 8, the coupling mechanism is selectively actuatable by a user to apply the connector to the lines to couple together the lines (see ¶0020).
Re claim 9, the connector is in the form of a clamp that encircles, and therefore, is wrapped around the lines.
Re claim 13, the line of the tugboat is broadly considered to be a messenger line.
Re claim 14, the line handling system is located on a tugboat [1].
Re claim 15, the tugboat comprises a hull with a perimeter, wherein the coupling mechanism is configured for coupling together the lines when the lines are at a predetermined region of the perimeter.
Re claim 16, the line handling system is movable relative to the hull so as to vary the predetermined region of the perimeter at which the actuatable coupling mechanism couples together the lines.

Re claim 18, as noted above, the line handling system is movable to a first position, which is the region where the towrope lands after being launched from the marine vessel, at which location the actuatable coupling mechanism is actuatable to apply the connector to the lines. Thereafter, the line handling system returns to a rest position, which is broadly considered to be a second position, at which the actuatable coupling mechanism is stowed (see ¶0018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boixadera et al. (US 2006/0102060 A1) in view of JP 58-177275 A (‘275), both cited by the Applicant.
Boixadera et al. disclose a coupling mechanism configured to apply a connector for connecting lines. Boixadera et al. merely disclose the connector as being a clamp, but do not disclose the details of the connector or the connecter being a wire.


JP ‘275 shows a coupling mechanism employing a wire connector for connecting lines (Fig 3), wherein the wire connector is wrapped around the lines and has its free ends twisted. The coupling mechanism is configured to cut the connector from a supply (Fig 1).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to configure the coupling mechanism of Boixadera et al. to use a wire connector, as taught by JP ‘275. Having such an arrangement would have provided an inexpensive yet efficient mechanism for connecting lines. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,706,594 (Burns); US 4,095,548 (Bruner); US 4,173,194 (McLaughlin); US 3,507,243 (Brown); WO 2021/009233; WO 2019/185984; and WO 00/55034 each shows a guide structure configured to capture a line thrown from a marine vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617